Exhibit 10.1

 

GATEWAY, INC.

AMENDED AND RESTATED

DEFERRED COMPENSATION PLAN

 

GATEWAY, INC. (the “Company”) hereby amends and restates its Deferred
Compensation Plan (the “Plan”), as of the Effective Date identified below, with
reference to the following:

 

A. The purpose of the Plan is to attract and retain key management employees of
the Company and its Affiliates by providing a tax-deferred capital accumulation
vehicle and to supplement the benefits payable to such employees under the
Company’s tax qualified plans.

 

B. The Plan was originally established on March 25, 1996 and amended on
October 21, 1998. The Plan was frozen effective December 31, 2004. This Plan is
an amendment and restatement of the frozen Plan.

 

C. The Plan is intended to provide benefits to a select group of management or
highly compensated personnel, and as such, is intended to be an unfunded “top
hat” plan for purposes of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”). The Company intends for the Plan to comply with the
requirements of section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), but does not intend for this to be a qualified plan within the
meaning of sections 401(a) and 501(a) of the Code.

 

D. Voluntary compensation deferrals and contributions by the Company, if any,
shall be held in a “Rabbi Trust,” as that term is defined in Revenue Procedure
92-64, 1992-2 C.B. 422.

 

ARTICLE I

DEFINITIONS

 

When used in the Plan, the following words and phrases shall have the meanings
set forth below:

 

1.1 “Account” means the recordkeeping account established for each Participant
in the Plan for purposes of accounting for the amount of Base Salary, Bonus,
Sales Incentive, Options Gains and, in the case of Board Members, Retainer and
Meeting Fees, deferred under Article III and Discretionary Credits, if any,
credited under Article IV, adjusted periodically to reflect assumed investment
returns on such deferrals, and/or Discretionary Credits in accordance with
Article V.

 

1



--------------------------------------------------------------------------------

1.2 “Administrator” means the committee designated by the Board (or such person
as may be designated by the committee) to administer the Plan in accordance with
Article XII.

 

1.3 “Affiliate,” means any entity that is aggregated with the Company pursuant
to Code Section 414.

 

1.4 “Base Salary” shall mean a Participant’s annual cash compensation relating
to services performed during any calendar year, whether or not paid in such
calendar year or included on the Federal Income Tax Form W-2 for such calendar
year, excluding bonuses, commissions, overtime, fringe benefits, stock options,
relocation expenses, long-term incentive payments, non-monetary awards,
directors fees and other fees, automobile and other allowances paid to a
Participant for employment services rendered (whether or not such allowances are
included in the Employee’s gross income). Base Salary shall be calculated before
reduction for compensation voluntarily deferred or contributed by the
Participant pursuant to all qualified or non-qualified plans of the Employer and
shall be calculated to include amounts not otherwise included in the
Participant’s gross income under Code Sections 125, 402(e)(3), 402(h), or 403(b)
pursuant to plans established by the Employer; provided, however, that all such
amounts will be included in compensation only to the extent that, had there been
no such plan, the amount would have been payable in cash to the Employee.

 

1.5 “Beneficiary” means the person or entity designated by the Participant to
receive the Participant’s Plan benefits in the event of the Participant’s death.
If the Participant does not designate a Beneficiary, or if the Participant’s
designated Beneficiary predeceases the Participant, the Participant’s surviving
spouse shall be the Beneficiary under the Plan or, if there is no surviving
spouse, the Participant’s estate shall be the Beneficiary.

 

1.6 “Board” means the board of directors of the Company.

 

1.7 “Board Member” means a member of the Board.

 

1.8 “Bonus” means any compensation payable to a Participant by the Company, in
addition to Base Salary, relating to services performed during any calendar
year, whether or not paid in such calendar year or included on the Federal
Income Tax Form W-2 for such calendar year, payable to a Participant as an
Employee as commissions or under any Employer’s annual bonus and cash incentive
plans, excluding stock options.

 

1.9 “Change in Control” means, a Change in Ownership, a Change in the Effective
Control, a Change in Assets or a termination of the Plan and distribution of
compensation deferred hereunder within twelve (12) months after any of the
foregoing events. For purposes of this Section, “Company” shall include (i) the
company for which a Participant is performing services at the time of the Change
in Control, (ii) the company liable for the payment of the deferred compensation
(or all companies liable if more than

 

2



--------------------------------------------------------------------------------

one company is liable), or a company that is a majority shareholder of a company
identified in (i) or (ii), or any company in a chain of companies in which each
company is a majority shareholder of another company in the chain, ending in a
company identified in (i) or (ii). The events described in this section will not
be considered to occur, with respect to an employee of a participating entity,
if a participating entity is sold and the employee of the participating entity
continues employment with the Employer subsequent to the sale. The events
described in this section have the following meanings:

 

(a) “Change in Ownership” means the acquisition of stock by any one person or
persons acting in concert (a “group”) of the Company, that when added to the
stock of the person or group constitutes more than 50% of the total fair market
value or total voting power of the stock of the Company. The acquisition of
additional stock by any person or group who are already considered to own more
than 50% of the stock of the Company shall not constitute a change in ownership
of the Company. An increase in the percentage of stock owned by any person or
group, as result of a transaction in which the Company acquires its stock in
exchange for property will be treated as an acquisition of stock for purposes of
this section.

 

(b) “Change in the Effective Control” means the occurrence of any of the
following events, despite the fact that the Company has not undergone a Change
in Ownership as described above:

 

(i) The acquisition by any person or group (or acquisition during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) of ownership of stock of the Company possessing 35% or more of the
total voting power of the stock, except if such acquisition is the result of a
change in “record ownership” and not a change in “beneficial ownership;”

 

(ii) The replacement of a majority of the Company’s board of directors during
any 12-month period by directors whose appointment or election is not endorsed
by a majority of the members of the Company’s board of directors prior to the
date of the appointment or election; or

 

(iii) A transaction between the Company and another company resulting in a
Change in Control.

 

(iv) Provided that this section shall not apply to the acquisition of additional
control of the Company by any person or group, if that person or group is
considered to effectively control the Company prior to the acquisition.

 

(c) “Change in Assets” means the acquisition by any person or group (or
acquisition during the 12-month period ending on the date of the most recent
acquisition by such person or persons) of assets from the Company, that have a

 

3



--------------------------------------------------------------------------------

total gross fair market value equal to, or more than, 40% of the total gross
fair market value of all the assets of the Company immediately prior to such
acquisition or acquisitions. A transfer of assets by the Company will not be
treated as a Change in Assets if the assets are transferred to any of the
following (determined immediately after the transfer):

 

(i) A shareholder of the Company (as determined, immediately before the asset
transfer) in exchange for or with respect to its stock;

 

(ii) An entity, 50% or more of the total value or voting power of which is owned
directly or indirectly by the Company;

 

(iii) A person or group that owns, directly or indirectly, 50% or more of the
total value or voting power of all the outstanding stock of the Company; or

 

(iv) An entity, at least 50% of the total value or voting power of which is
owned, directly or indirectly, by a person described in (iii).

 

For purposes of this subsection (c), the gross fair market value of assets is
the value of the assets of the Company or the value of the assets being disposed
of with regard to any liabilities associated with such assets. If assets are
transferred to an entity that is controlled by the shareholders of the
transferring company immediately after the transfer, there is no Change in
Control.

 

1.10 “Code” means the Internal Revenue Code of 1986, as amended.

 

1.11 “Committee” means the committee described in Article XII.

 

1.12 “Company” means the Gateway, Inc. or any Related Company that shall assume
the obligations of this Plan with the approval of the Company. References to the
Company shall be construed to mean references to the corporation or entity by
which a Participant is employed at a particular time.

 

1.13 “Compensation” means, in the case of an Employee, the Base Salary, Bonus
and Sales Incentive of an Eligible Employee, and in the case of a Board Member,
the Retainer and Meeting Fees payable to the Board Member.

 

1.14 “Deferral Election” means the written election made by an Eligible Employee
to defer Compensation in accordance with Article III.

 

1.15 “Director” shall mean Employees with such designation or a higher
designation in the Company’s Human Resource Recordkeeping System or Employees at
an equivalent pay scale.

 

1.16 “Disability” means with respect to a Participant (i) the inability to
engage in any substantial gainful activity by reason of any medically
determinable physical or

 

4



--------------------------------------------------------------------------------

mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, or (ii) the
receipt of income replacement benefits for a period of not less than three
(3) months under an accident and health plan covering employees of the Company,
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months.

 

1.17 “Discretionary Credit” means an amount credited to a Participant’s Account,
as determined by the Company in its sole discretion.

 

1.18 “Effective Date” means October 1, 2005.

 

1.19 “Election Form” means the form established from time to time by the
Committee that a Participant completes, signs and returns to the Committee to
make an election under the Plan.

 

1.20 “Election Period” means the period specified in Section 3.2 during which a
Deferral Election may be made with respect to Compensation payable for a Plan
Year.

 

1.21 “Eligible Employee” means an employee who has attained the Director level
or above (or Employees at an equivalent pay scale) in the Company or a Board
Member.

 

1.22 “Employee” shall mean a person who is an employee of any Employer.

 

1.23 “Employer” shall mean the Company and/or each of its subsidiaries (now in
existence or hereafter formed or acquired) that have been selected by the Board
to participate in the Plan and have adopted the Plan as a sponsor.

 

1.24 “Event Date” shall mean the date on which a Participant experiences:
Termination of Employment, Disability, Retirement, Unforeseeable Financial
Emergency, or Death.

 

1.25 “Key Employee” means an employee, as defined in section 416(i) of the Code
without regard to paragraph (5) thereof, of the Company.

 

1.26 “Non-Statutory Stock Options” or “Option” means an option to purchase stock
of the Company, other than an incentive stock option described in section 422 of
the Code or an option granted under an employee stock purchase plan described in
section 423 of the Code.

 

1.27 “Option Gain” means the difference between the exercise price of a
Non-Statutory Stock Option and the market value of the shares of Company stock
issuable upon exercise of the Option.

 

1.28 “Participant” means an Eligible Employee who has satisfied the Enrollment
Requirements in Section 2.2 of this Plan and has elected to defer

 

5



--------------------------------------------------------------------------------

Compensation under this Plan. A spouse or former spouse of a Participant shall
not be treated as a Participant in the Plan or have an account balance under the
Plan, even if he or she has an interest in the Participant’s benefits under the
Plan as a result of applicable law or as a result of property settlements
resulting from legal separation or divorce. “Inactive Participant” means an
Employee who is entitled to benefits under a plan of deferred compensation
provided by the Company (the “Prior Plan Benefits”) but who are not Eligible
Employees under this Plan. The Inactive Participants shall be considered
Participants in this Plan for all purposes, except for the right to defer as
provided in Section 3.1 and the right to receive Company Discretionary
Contributions as provided in Section 4.1, but including the right to direct the
investment of their accounts as provided in Section 5.3; and their Prior Plan
Benefits shall be treated as benefits provided under this Plan, subject to all
the terms, conditions and restrictions hereof. All elections previously made by
an Inactive Participant with respect to his Prior Plan Benefits shall remain in
effect, provided that an Inactive Participant may make new elections to the
extent permitted in, and subject to the limitations of, Sections 5.3, 6.8, 7.2,
8.2 and 8.3.

 

1.29 “Plan” means the Gateway, Inc. Amended and Restated Deferred Compensation
Plan.

 

1.30 “Plan Year” means the calendar year, except that the first Plan Year of the
Plan shall be the period from the Effective Date to December 31, 2005.

 

1.31 “Regulation” means any rule or regulation promulgated under the Code by the
Secretary of the Treasury or his delegate.

 

1.32 “Related Company” means any Affiliate that assumes the obligations of the
Plan by signing an Agreement of Participation with the Company.

 

1.33 “Retainer and Meeting Fees” means the fees payable to a Board Member for
his or her service as such.

 

1.34 “Retirement” means termination of employment with the Company and its
Affiliates after completion of 5 years of Service and attainment of age 55. In
the case of a Board Member, “retirement” means the date as of which the
individual ceases to serve on the Board of Directors of the Company.

 

1.35 “Sales Incentive” means the commissions or other compensation payable to
Employees, some or all of whose annual compensation is payable on a commission
basis.

 

1.36 “Savings Plan” means Gateway, Inc. 401(k) Savings Plan.

 

1.37 “Service” means “Vesting Service” as defined in the Savings Plan.

 

1.38 “Stock Units” means the stock equivalent units corresponding to the number
of actual shares of stock.

 

6



--------------------------------------------------------------------------------

1.39 “Termination of Employment” shall mean the severing of employment with all
Employers, voluntarily or involuntarily, for any reason other than Retirement,
Disability, death or an authorized leave of absence.

 

1.40 “Trust” shall mean one or more trusts established pursuant to the trust
agreement, dated between the Company and the trustee named therein, as amended
from time to time.

 

1.41 “Unforeseeable Financial Emergency” shall mean an unanticipated emergency
that is caused by an event beyond the control of the Participant that would
result in severe financial hardship to the Participant resulting from (i) a
sudden and unexpected illness or accident of the Participant or a dependent of
the Participant (as defined in Section 152(a) of the Code), (ii) a loss of the
Participant’s property due to casualty, or (iii) such other extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant, all as determined in the sole discretion of the Committee.

 

1.42 “Valuation Date” means any date on which a Participant’s Account is valued.
For purposes of any plan distributions the “Valuation Date” will be the Event
Date.

 

ARTICLE II

PARTICIPATION

 

2.1 Eligibility. Employees at the Director level and above (or Employees at an
equivalent pay scale) and Board Members shall be eligible to participate in the
Plan, provided such Employees have met all enrollment requirements set forth in
this Plan, including returning all required documents to the Administrator
within the specified time period.

 

2.2 Enrollment Requirements. As a condition to participation in the Plan, each
newly Eligible Employee shall complete, sign and return to the Administrator an
Enrollment Form and a Deferral Election within thirty (30) days after the date
the Participant becomes eligible to participate in the Plan. Initial enrollment
in the Plan shall begin in September 2005. For subsequent Plan Years, annual
enrollment shall be in November for the following Plan Year.

 

2.3 Commencement of Participation. Newly Eligible Employees who have met the
enrollment requirements under Section 2.2 of the Plan shall commence
participation in the Plan within thirty (30) days of their date of hire or of
the date on which such employee became an Eligible Employee under the Plan. If
an Eligible Employee fails to meet all such requirements within the period
required, in accordance with Section 2.2, that employee shall not be eligible to
participate in the Plan until the next Entry Date following the delivery to the
Administrator of the required documents.

 

7



--------------------------------------------------------------------------------

ARTICLE III

DEFERRAL OF COMPENSATION

 

3.1 Deferral Amounts. For each Plan Year, pursuant to a Deferral Election under
Section 3.3, a Participant may elect to defer as his or her Annual Deferral
Amount:

 

Deferral

--------------------------------------------------------------------------------

  

Maximum

--------------------------------------------------------------------------------

Base Salary

   Up to 90%

Quarterly Bonus

   Up to 90%

Annual Bonus

   Up to 90%

Sales Incentive

   Up to 90%

Option Gain

   Up to 100%

 

In addition, Board Members may elect to defer up to 100% of their Retainer and
Meeting Fees.

 

3.2 Deferral Elections. Any Deferral Election of a Participant shall be made in
accordance with the following rules:

 

(a) A Deferral Election of Base Salary, Quarterly Bonuses, Annual Bonuses, Sales
Incentives and Option Gains or of Retainer and Meeting Fees for a Plan Year
shall be made during the enrollment periods set forth in Section 2.2, and in any
event prior to the first day of the Plan Year in accordance with rules
established by the Administrator. Such deferral elections must be made in whole
percentages and may not exceed the amounts specified in Section 3.1.

 

(b) A Deferral Election of a performance based Bonus that is determined with
respect to services performed over a period of at least 12 months, shall be made
no later than 6 months before the end of the 12 month performance period.

 

3.3 Election to Defer.

 

(a) First Plan Year. In connection with a Participant’s commencement of
participation in the Plan, the Participant shall make an irrevocable deferral
election for the Plan Year in which the Participant commences participation in
the Plan. A participant may make a deferral election by filing a written or
electronic election. The deferral election shall apply with respect to services
performed subsequent to the election. For elections to be valid, the Election
Form must be completed and signed (manually or electronically) by the
Participant, timely delivered to the Administrator (in accordance with
Section 2.2 above) and accepted by the Administrator.

 

(b) Subsequent Plan Years. For each succeeding Plan Year, an irrevocable
deferral election for that Plan Year shall be made by timely delivering a new
Election Form to the Administrator, in accordance with its rules and

 

8



--------------------------------------------------------------------------------

procedures, before the end of the Plan Year preceding the Plan Year for which
the election is made. If no such Election Form is timely delivered for a Plan
Year, the Annual Deferral Amount shall remain the same as the Deferral Amount
elected in the prior Plan Year.

 

(c) Crediting of Deferral Elections. The amount of Compensation that a
Participant elects to defer under the Plan shall be credited to the
Participant’s Account as soon as administratively practicable following the date
on which the Compensation would have been paid if not for the Deferral Election.

 

3.4 Option Gain Deferrals. Participants who hold Non-Statutory Stock Options may
elect to defer receipt of shares of Company stock and elect the time and manner
for the future delivery of the deferred shares by following the procedures set
out in this Section 3.4.

 

(a) Such election shall be made by the Participant’s delivery to the Committee
of an election (on the form prescribed by the Committee) not less than 12 months
prior to the anticipated exercise of the Non-Statutory Stock Option.

 

(b) At the date of exercise, the Participant shall pay the exercise price of the
Option with shares of Company stock owned by the Participant having a market
value equal to the exercise price.

 

(c) The Participant’s Account will be credited with a number of Stock Units
determined by dividing the Option Gain by the current market value of the
Company stock, and the Company shall issue and deliver to the Trust an
equivalent number of shares of Company stock. The Stock Units shall be valued
from time to time at the market value of the Company stock, and the
Participant’s Account shall be credited with dividends, if any, paid on the
Company stock in the form of additional Stock Units.

 

(d) Example: The Participant holds Options to purchase 1,000 shares of Company
stock at $20 per share for a total exercise price of $20,000. The current market
value of the Company stock is $100. The Participant has made a timely election
to defer the Option Gain. Upon exercise of the Option, the Participant delivers
200 shares to the Company having a value of $20,000 (200 x $100 = $20,000) and
receives 200 shares of stock from the Company. The Option Gain is $80,000 (1,000
shares with a value of $100,000 minus exercise price of $20,000). The
Participant’s Account is credited with 800 Stock Units having a value of $80,000
(800 x $100 = $80,000).

 

ARTICLE IV

COMPANY DISCRETIONARY CONTRIBUTIONS AND STOCK OPTIONS

 

4.1 Discretionary Credits. The Company may award a Participant a Discretionary
Credit in an amount determined by the Company in its sole discretion. Any

 

9



--------------------------------------------------------------------------------

such Discretionary Credit shall be credited to the Participant’s Account at the
time determined by the Company and shall be subject to such terms and conditions
as the Company may establish. The amount so credited to a Participant may be
smaller or larger than the amount credited to any other Participant, the amount
credited to any Participant for a Plan Year may be zero, even though one or more
other Participants receive a Discretionary Credit amount for that Plan Year, and
the date of crediting may be different for different Participants. The
Discretionary Credit amount, if any, shall be credited as of the date determined
by the Committee in its sole and absolute discretion.

 

4.2 Vesting of Discretionary Credit. A Participant’s Discretionary Credit, if
applicable, shall vest according to the following schedule:

 

Years of Service

--------------------------------------------------------------------------------

  

Percentage of Vesting

--------------------------------------------------------------------------------

1 year and less

   0%

More than 1 year but less than 2

   50%

More than 2 years

   100%

 

4.3 Acceleration of Vesting. Notwithstanding the provisions of Section 4.2 and
if permitted in the final Regulations under section 409A of the Code, a
Participant’s Discretionary Credits, if any, shall become fully vested upon any
of the following events:

 

(a) the Participant’s termination of employment through Retirement;

 

(b) the Participant’s Disability;

 

(c) the Participant’s death; or

 

(d) A Change in Control.

 

However, if not permitted in the final Regulations under section 409A of the
Code, a Participant’s Discretionary Credits shall be valued in accordance with
Article V.

 

ARTICLE V

PLAN ACCOUNTS

 

5.1 Valuation of Accounts. The Administrator shall establish an Account for each
Participant who has filed a Deferral Election to defer Compensation. Such
Account shall be credited with a Participant’s deferrals and any Discretionary
Credits pursuant to Sections 4.1 and 4.2. As of each Valuation Date, the
Participant’s Account shall be adjusted to reflect (i) the deemed investment
earnings or losses described in Section 5.2, (ii) the amount of distributions,
if any, to be debited from the Account as of that Valuation Date under Article
VI or Article XI, (iii) the amount of forfeitures, if any, to be debited from
the Account under Section 4.4, (iv) the then value of the Stock Units, if any,
held in the Account, including any additional Stock Units issued as a result of
the Company’s payment of dividends on the Company stock.

 

10



--------------------------------------------------------------------------------

5.2 Crediting of Investment Return. Subject to such rules and limitations as the
Administrator may establish, each Participant shall designate from among the
assumed investment alternatives selected by the Administrator under Section 5.3,
one or more assumed investments in which the amounts credited to his or her
Account (other than Stock Units) shall be deemed invested. Pursuant to
Section 5.3, a Participant’s Account shall be indexed to the net rate of return
in the investment alternatives designated by the Participant. As of each
Valuation Date, a Participant’s Account balance shall be adjusted upward or
downward for increases or decreases in the fair market value of the investments
in which it is deemed invested during the period since the immediately preceding
Valuation Date.

 

5.3 Assumed Investment Alternatives. The Administrator shall designate the
assumed investment alternatives that will be available from time to time under
the Plan for purposes of measuring a Participant’s investment return under
Section 5.2. Each Participant may request that his or her Account be deemed
invested, in one percent (1%) increments, in specific investment alternatives
made available by the Administrator. On or before the first day of each month, a
Participant may make a new election with respect to the assumed investments in
which his or her Account shall be deemed invested in the future. If a
Participant does not have a valid investment election on file, the Participant’s
Account shall be invested in an assumed default fund established by the
Administrator. Any such election shall be made in the form and at the time
specified by the Administrator.

 

5.4 Investment Alternatives After Death. Following a Participant’s death, the
Participant’s Account balance shall be treated as if it were invested in the
same manner as immediately prior to the Participant’s death and shall be
credited with earnings as provided in Section 5.2 above.

 

ARTICLE VI

DISTRIBUTIONS

 

6.1 In-Service Distribution Election. At the time a Participant makes his or her
initial Deferral Election, the Participant may specify particular dates, limited
to a total of ten (10) for each Participant, in which to receive taxable
In-Service Distributions of those portions of his or her vested Account. The
date of such In-Service Distribution must be no earlier than three (3) years
after such Participant’s commencement of participation in the Plan. A
Participant may elect no more than one (1) In-Service Distribution for any given
calendar year.

 

Such portions shall be paid in lump sums upon the pertinent dates specified in
the initial Deferral Election. Any portion of a vested Account not distributed
pursuant to the initial Deferral Election upon a specified date shall be
distributed, as directed by the Participant, in the initial Deferral Election,
in accordance with Section 6.2. In addition, in the initial Deferral Election,
the Participant may, notwithstanding any other choices made in the Deferral
Election, direct that the vested Account shall be distributed upon

 

11



--------------------------------------------------------------------------------

Disability, irrespective of whether his or her employment terminates pursuant to
the Disability.

 

6.2 Distribution Upon Retirement. In the case of a distribution that, pursuant
to a Deferral Election, is to be made upon Retirement with the Company and its
Affiliates the Participant’s Account shall be valued as of the Event Date. An
initial annual installment payment shall be made in accordance with Article VII.
The remaining subsequent installments shall be valued each January 1, and paid
by February 15.

 

6.3 Distribution Upon Disability. In the case of a distribution that, pursuant
to a Deferral Election, is to be made upon Disability, the Participant’s Account
shall be valued as of the Event Date. An initial annual installment payment
shall be made in accordance with Article X. The remaining subsequent
installments shall be valued each January 1, and paid by February 15.

 

6.4 Distribution On Other Termination of Employment. In the case of a
distribution that, pursuant to a Deferral Election, is to be made upon
termination of employment with the Company and its Affiliates, prior to becoming
eligible for a distribution under Section 6.3 or 11.1, the Participant’s vested
Account shall be valued as of the Valuation Date immediately following
termination of employment. A distribution of the vested Account shall be made in
accordance with Article IX. If elected in the initial Deferral Election, the
vested Account shall be distributed in annual installments for three or five
years, as specified in the Deferral Election, determined on a declining balance.
The remaining subsequent installments shall be valued each January 1, and paid
by February 15.

 

6.5 Distributions to Key Employees. Notwithstanding the provisions of Sections
6.2 and 6.4, distributions to Key Employees shall not commence until a date that
is six (6) months after the Event Date.

 

6.6 Deduction Limitation. Notwithstanding any other provision of this Plan, if
the payment to a Participant in any one year shall exceed the amount the Company
may deduct under Code section 162(m), the amount of the distribution in that
year shall be limited to the amount deductible by the Company, and the remaining
balance credited to the Participant’s Account shall be paid as soon as
practicable thereafter in subsequent tax years to the extent deductible by the
Company.

 

6.7 Change in Control. In the event that there is a Change in Control, the
Administrator shall terminate the Plan, if permitted under the final regulations
of Section 409A of the Code, and make an immediate lump sum payment to each
Participant of his or her entire Account, valued as of the Valuation Date
following the Change in Control.

 

6.8 Unforeseeable Financial Emergency. If the Participant experiences an
Unforeseeable Financial Emergency, the Participant may petition the Committee to
(i) receive a partial or full payout from the Plan and/or (ii) if permitted
under the final regulations of Section 409A of the Code, suspend any deferrals
required to be made by a

 

12



--------------------------------------------------------------------------------

Participant, but if not permitted under the final regulations of Section 409A of
the Code, the Participant may only petition the Committee under Section 6.6(i).

 

6.9 Payment of Withdrawal for Unforeseeable Financial Emergencies. If the
Participant is deemed to have suffered an Unforeseeable Financial Emergency, the
payout shall not exceed the lesser of the Participant’s Account Balance,
calculated as if such Participant were receiving a Termination Benefit, or the
amount reasonably needed to satisfy the Unforeseeable Financial Emergency plus
amounts necessary to pay taxes reasonably anticipated as a result of the
distribution, after taking into account the extent to which such hardship is or
may be relieved through reimbursement or compensation by insurance or otherwise
or by liquidation of the Participant’s assets (to the extent the liquidation of
such assets would not itself cause a severe financial hardship). Subject to the
sole discretion of the Committee, if the petition for a payout is approved, any
payout shall be made within forty-five (45) days of the date of approval. If a
Participant receives a distribution as a result of an Unforeseeable Financial
Emergency, such Participant may not participate in the Plan during the Plan Year
following the year of the hardship distribution.

 

6.10 Acceleration of Payments.

 

(a) If a Participant experiences a separation of service as a result of
Retirement, Termination of Employment, or death and the Participant has elected
to receive his or her benefits in the form of installment payments, and such
Participant’s account balance is $10,000 or less, the Committee may, in its sole
discretion, pay such Participant’s benefit in a lump sum.

 

(b) If a Participant experiences a dissolution of marriage, such Participant’s
former spouse may receive a distribution from the Participant’s Account, in a
lump sum only, if such distribution is directed under a domestic relations order
(meeting the requirements for a Qualified Domestic Relations Order under Code
section 414(p)) issued by a court of competent jurisdiction to the former
spouse.

 

ARTICLE VII

PAYMENT OF RETIREMENT BENEFITS

 

7.1 Retirement Benefit. A Participant who retires shall receive, as a Retirement
Benefit, his or her Account Balance.

 

7.2 Payment of Retirement Benefit. A Participant, in connection with his or her
commencement of participation in the Plan, shall elect on an Election Form to
receive the Retirement Benefit in a lump sum or in annual installments of 5, 10
or 15 years. A Participant that elects installment payments may continue to
designate investment direction of his or her indexed accounts until the Account
is completely paid out. If a Participant makes a change in the form of
distribution on the initial Election Form, such election may not take effect
until twelve (12) months after the date on which the election

 

13



--------------------------------------------------------------------------------

is made, and the first payment with respect to such election must be deferred
for a period of five (5) years from the date such payment would otherwise have
been made. If a Participant does not make any election with respect to the
payment of the Retirement Benefit, then such benefit shall be payable in a lump
sum. Notwithstanding the foregoing, if the Participant’s Account Balance at the
time of his or her separation from service upon retirement is less than $10,000,
payment of the Retirement Benefit may be made, in the sole discretion of the
Committee, in a lump sum. Distributions of Retirement Benefits for Key Employees
may not be made before the date which is six (6) months after the date of
separation from service (or, if earlier, the date of the death of the employee).
Distributions of Retirement Benefits for non-Key Employees will be paid within
forty-five (45) days following the date of his or her Retirement.

 

7.3 Death Prior to Completion of Retirement Benefit. If a Participant dies after
Retirement but before the Retirement Benefit is paid in full, the Participant’s
unpaid Retirement Benefit payments shall continue and shall be paid to the
Participant’s Beneficiary over the remaining number of years and in the same
amounts as that benefit would have been paid to the Participant had the
Participant survived.

 

ARTICLE VIII

PAYMENT OF IN-SERVICE DISTRIBUTIONS

 

8.1 In-Service Distribution. If a Participant elected to receive an In-Service
Distribution upon initial enrollment in the Plan, such distribution shall be
paid to the Participant in a lump sum.

 

8.2 Postponement of In-Service Distribution. A Participant may elect to have his
or her In-Service Distribution postponed as provided in Section 6.1.

 

8.3 Change or Cancellation of In-Service Distribution. If permitted in the Final
Regulations under section 409A of the Code, a Participant may make one
cancellation of an In-Service Distribution. Any change, postponement, or
cancellation must be made at least one (1) year prior to the calendar year of
the specified date of distribution.

 

ARTICLE IX

PAYMENT OF TERMINATION BENEFITS

 

9.1 Termination Benefit. The Participant shall receive a Termination Benefit,
which shall be equal to the Participant’s vested Account Balance if a
Participant experiences a Termination of Employment prior to his or her
Retirement, death, or Disability.

 

9.2 Payment of Termination Benefit. A Participant’s vested Account Balance at
the time of his or her Termination of Employment shall be paid in either a lump
sum or up to five (5) annual installments in accordance with such Participant’s
initial deferral election. Installment distributions may not be accelerated or
changed at any time.

 

14



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if the Participant’s Account Balance at the time
of his or her termination is less than $10,000, payment of the Termination
Benefit may be made, in the sole discretion of the Committee, in a lump sum.
Distributions of Termination Benefits for Key Employees may not be made before
the date which is six (6) months after the date of separation from service (or,
if earlier, the date of the death of the employee). Distributions of Termination
Benefits for non-Key Employees will be paid within forty-five (45) days
following the date of his or her Termination.

 

ARTICLE X

PAYMENT OF DISABILITY BENEFITS

 

10.1 Disability Waiver.

 

(a) Waiver of Deferral. If permitted in the final regulations under Section 409A
of the Code, a Participant who is determined by the Committee to be suffering
from a Disability and is receiving less than 100% of current Annual Base Salary
shall be excused from fulfilling that portion of the Annual Deferral Amount
commitment that would otherwise have been withheld from a Participant’s
Compensation for the Plan Year during which the Participant first suffers a
Disability. During the period of Disability, the Participant shall not be
allowed to make any additional deferral elections, but will continue to be
considered a Participant for all other purposes of this Plan.

 

(b) Return to Work. If a Participant returns to employment after a Disability
ceases, the Participant may elect to defer an Annual Deferral Amount for the
Plan Year following his or her return to employment or service and for every
Plan Year thereafter while a Participant in the Plan; provided such deferral
elections are otherwise allowed and an Election Form is delivered to and
accepted by the Committee for each such election in accordance with Section 3.2
above.

 

10.2 Continued Eligibility; Disability Benefit. A Participant suffering a
Disability shall, for benefit purposes under this Plan, continue to be
considered to be employed and shall be eligible for the benefits provided for in
Articles VII, VIII, IX, or XI in accordance with the provisions of those
Articles. Notwithstanding the above, the Committee shall have the right to, in
its sole and absolute discretion and for purposes of this Plan only, and must in
the case of a Participant who is otherwise eligible to Retire, deem the
Participant to have experienced a Termination of Employment, or in the case of a
Participant who is eligible to Retire, to have Retired, at any time (or in the
case of a Participant who is not eligible to Retire, as soon as practicable)
after such Participant is determined to be suffering a Disability, in which case
the Participant shall receive a Disability Benefit equal to his or her Account
Balance at the time of the Committee’s determination; provided, however, that
should the Participant otherwise have been eligible to Retire, he or she shall
be paid in accordance with Article VII. The Disability Benefit shall be paid in
a lump sum within sixty (60) days of the Committee’s exercise of such right;
provided however, that should the Participant otherwise have been eligible to
Retire, he or she shall be paid in accordance with Article VII.

 

15



--------------------------------------------------------------------------------

ARTICLE XI

DEATH BENEFITS WITH RESPECT TO ACCOUNTS

 

11.1 Death Prior to Commencement of Benefits. If a Participant who has not
terminated employment with the Company dies prior to commencement of payment of
his or her Account, the Participant’s Beneficiary shall receive a survivor
benefit in an amount equal to the sum of: (i) the Participant’s Account balance,
plus (ii) a supplemental survivor benefit equal to the Participant’s net
deferrals, multiplied by two, provided that the maximum supplemental survivor
benefit shall be $3,000,000. For purposes of this calculation, a Participant’s
net deferrals are considered to be his or her total deferrals, unadjusted for
deemed investment returns but reduced by the amount of his or her deferrals
previously distributed.

 

Such a survivor benefit shall be paid, as elected by the Participant in his or
her initial Deferral Election, in a single lump sum or in annual payments for 5,
10 or 15 years, as determined on a declining balance. A lump sum payment of the
Account to the Beneficiary shall be determined as of the Valuation Date
immediately following the date of death. Notwithstanding the foregoing, if the
Participant’s Account Balance at the time of his or her death is less than
$10,000, payment of the Death Benefit may be made, in the sole discretion of the
Committee, in a lump sum.

 

If annual installment payments are to be made pursuant to the initial Deferral
Election, the initial payment shall be determined as of the first Valuation Date
following the date of death, and the subsequent payments shall be determined as
of the Valuation Date in each subsequent December in the payment period and
distributed in the following January.

 

11.2 Death After Commencement of Benefits. If a Participant dies after beginning
to receive benefit payments but prior to receiving the entire amount to which he
or she was entitled from his or her Account, the Participant’s Beneficiary shall
receive the remaining amount to which the Participant was entitled from the
Account at the time of death; and this amount shall be distributed to the
Beneficiary under the form of payment that is in effect under Article VI at the
time of death.

 

11.3 Other Conditions. Notwithstanding the provisions of this Article XI, if a
Participant’s death occurs within two years of initial Plan participation, and
such death occurs by reason of suicide (as reported on the Participant’s death
certificate or determined by the Administrator in good faith), the Participant’s
Beneficiary shall not receive a supplemental benefit under this Article XI.

 

ARTICLE XII

ADMINISTRATION

 

12.1 Authority of Committee. Except as otherwise provided in this Article XII,
this Plan shall be administered by a Committee (or its designee) which shall
consist of the

 

16



--------------------------------------------------------------------------------

Board, or such committee as the Board shall appoint. Members of the Committee
may be Participants under this Plan. The Committee shall have the discretion and
authority to (i) make, amend, interpret, and enforce all appropriate rules and
regulations for the administration of this Plan and (ii) decide or resolve any
and all questions including interpretations of this Plan, as may arise in
connection with the Plan. Any individual serving on the Committee who is a
Participant shall not vote or act on any matter relating solely to himself or
herself. When making a determination or calculation, the Committee shall be
entitled to rely on information furnished by a Participant or the Company. The
Committee’s interpretation, construction and administration of the Plan,
including any adjustment of the amount or recipient of the payments to be made,
shall be binding and conclusive on all persons for all purposes. Neither the
Company, including its officers, employees or directors, nor the Committee or
the Board or any member thereof, shall be liable to any person for any action
taken or omitted in connection with the interpretation and administration of the
Plan.

 

12.2 Participant’s Duty to Furnish Information. Each Participant shall furnish
to the Administrator such information as it may from time to time request for
the purpose of the proper administration of this Plan.

 

12.3 Employer Information. To enable the Committee and/or Administrator to
perform its functions, the Company and the Employer shall supply full and timely
information to the Committee and/or Administrator, as the case may be, on all
matters relating to the compensation of its Participants, the date and
circumstances of the Retirement, Disability, death or circumstances of the
Retirement, Disability, death or Termination of Employment of its Participants,
and such other pertinent information as the Committee or Administrator may
reasonably require.

 

12.4 Claims Procedure.

 

(a) The Administrator shall promptly process each application for benefits
received by it and shall notify the applicant in writing of the action taken
regarding the application for benefits within a reasonable period of time, but
not later than 90 days (45 days in the case of a claim for Disability benefits),
following its receipt. This period may be extended by the Plan for up to 90 days
(for up to two 30 day periods in the case of a claim for Disability benefits),
provided that the notice of the extension of time is furnished to the applicant
prior to the beginning of any extension period. Any extension notice shall
describe the special circumstances requiring an extension of time and the date
by which a benefit determination is expected. In addition, in the case of a
notice of extension pertaining to a request for benefits payable upon
Disability, the notice shall explain the standards on which entitlement to a
benefit is based, the unresolved issues that prevent a decision on the claim,
and the additional information needed to resolve those issues; and the
Participant shall be given at least 45 days within which to provide the
specified information. In the event of a denial of benefits, the Administrator
shall furnish the applicant with a written notification which shall include the
reasons for the denial; specific references to the Plan provisions

 

17



--------------------------------------------------------------------------------

on which the denial is based; a description of any additional material or
information necessary for the applicant to perfect the application for benefits,
including an explanation of why such material or information is necessary; and
an explanation of the review procedure set forth in Section 12.3(b) including
the claimant’s right to bring a civil action under Section 502(a) of ERISA
following an adverse benefit determination on review.

 

(b) In the event of a denial of a Disability benefit claim, in addition to the
notification requirements of Section 12.3(a)(1), the Administrator shall furnish
the applicant a copy of the guideline, protocol or other criterion relied upon
or a statement that the guideline, protocol or other criterion will be provided
free of charge upon request; and an explanation of the scientific or clinical
judgment on which the denial was based or a statement that the explanation will
be provided free of charge upon request. Notwithstanding anything herein to the
contrary, any Disability related claim shall be handled in a manner consistent
with applicable Department of Labor regulations. For purposes of this
Section 12.3, a benefit is a “Disability benefit” if the claimant is required to
provided proof of his or her eligibility for a Disability benefit as a condition
for obtaining the benefit. A benefit is not a Disability benefit if a finding of
benefit eligibility is determined under another program by an independent party,
such as the Social Security Administration.

 

(c) In connection with any request for review of a Disability benefit claim, in
addition to the requirements of Section 12.3(b)(1), the Administrator shall
provide for a review that does not afford deference to the initial adverse
benefit determination; provide that the review shall be concluded by an
appropriate named fiduciary of the Plan who is neither the individual who made
the adverse benefit determination that is the subject of the appeal, nor the
subordinate of such individual; provide, in the case of the review of an adverse
benefit determination based on a medical judgment, that the appropriate named
fiduciary shall consult with a health care professional who has appropriate
training and experience in the field of medicine involved in the medical
judgment; provide for the identification of medical or vocational experts whose
advice was obtained on behalf of the Plan, without regard to whether the advice
was relied upon in making the benefit determination; and provide that the health
care professional engaged is an individual who is neither the individual who
made the adverse benefit determination nor the subordinate of such individual.

 

(d) An applicant who has received a written denial of an application for
benefits may appeal by filing with the Plan Administrator a written request for
review. Such request must be made within 60 days (180 days in the case of a
claim for disability benefits) following the receipt of the written denial. In
connection with any request for review, the applicant may at any time review and
obtain copies, free of charge, of all documents, records, and other information
relevant to the claim, submit written comments, documents, records and other
information pertinent to the claim and request a review that takes into account
all

 

18



--------------------------------------------------------------------------------

comments, comments, documents, records and other information submitted without
regard to whether such information was submitted or considered in the initial
benefit determination.

 

(e) The Administrator shall notify the applicant in writing of its determination
on review within 60 days (45 days in the case of a claim for Disability
benefits) following receipt of the request for review. This period may be
extended by the Plan for up to 60 days (45 days in the case of a claim for
Disability benefits), provided that the Administrator determines that special
circumstances (such as the need to hold a hearing) require an extension of time
for processing a claim. Written notice of the extension shall be furnished to
the claimant prior to the beginning of the extension period. The extension
notice must indicate the special circumstances requiring the extension and the
date as of which the Plan expects to render a decision. If a claim is denied on
review, the written notification shall state: (1) the specific reason or reasons
for the denial, (2) references to the specific Plan provisions on which the
denial was based, and (3) a statement that the applicant is entitled to receive
upon request and free of charge reasonable access to and copies of all
documents, records and other information relevant to the claim for benefits,
(4) a statement describing the applicant’s right to bring an action under
Section 502(a) of ERISA and (5) in the case of a claim for Disability benefits,
a copy of the guideline, protocol or other criterion relied upon or a statement
that the guideline, protocol or other criterion will be provided free of charge
upon request and an explanation of any scientific or clinical judgment on which
the denial was based or a statement that the explanation will be provided free
of charge.

 

ARTICLE XIII

AMENDMENT AND TERMINATION

 

The Board, the Committee or their designee may amend or terminate the Plan at
any time. Notwithstanding the foregoing, no such amendment or termination shall
have a material adverse affect on any Participant’s rights under the Plan
accrued as of the date of such amendment or termination.

 

ARTICLE XIV

TRUST

 

14.1 Establishment of the Trust. The Company shall establish the Trust, and the
Employer shall at least annually transfer over to the Trust such assets as the
Employer determines, in its sole discretion, are necessary to provide, on a
present value basis, for its respective future liabilities.

 

14.2 Interrelationship of the Plan and the Trust. The provisions of the Plan and
the Plan Agreement shall govern the rights of a Participant to receive
distributions pursuant to the Plan. The provisions of the Trust shall govern the
rights of the Employer,

 

19



--------------------------------------------------------------------------------

Participants and the creditors of the Employer to the assets transferred to the
Trust. The Employer shall at all times remain liable to carry out its
obligations under the Plan.

 

14.3 Distributions From the Trust. The Employer’s obligations under the Plan may
be satisfied with Trust assets distributed pursuant to the terms of the Trust,
and any such distribution shall reduce the Employer’s obligations under this
Plan.

 

ARTICLE XV

MISCELLANEOUS

 

15.1 Form of Payment and Withholding. All payments under the Plan shall be made
in cash and are subject to the withholding of all applicable taxes.

 

15.2 Implied Rights; Rights on Termination of Service. Neither the establishment
of the Plan nor any amendment thereof shall be construed as giving any
Participant, Beneficiary or any other person, individually or as a member of a
group, any legal or equitable right unless such right shall be specifically
provided for in the Plan or conferred by specific action of the Board or the
Administrator in accordance with the terms and provisions of the Plan. Except as
expressly provided in this Plan, neither the Company nor any of its Affiliates
shall be required or be liable to make any payment under the Plan.

 

15.3 No Employment Rights. Nothing in the Plan shall constitute a contract of
employment or of continuing service or in any manner obligate the Company or any
Affiliate to continue the services of any Participant, or obligate any
Participant to continue in the service of the Company or Affiliates, or as a
limitation of the right of the Company or Affiliates to discharge any of their
employees, with or without cause.

 

15.4 Unfunded Plan. The Company may, at its discretion, establish one or more
trusts to assist in meeting its obligations under the Plan, the assets of which
shall be subject to the claims of the Company’s general creditors. No current or
former Participant, Beneficiary or other person, individually or as a member of
a group, shall have any right, title or interest in any account, fund, grantor
trust, or any asset that may be acquired by the Company in respect of its
obligations under the Plan (other than as a general creditor of the Company with
an unsecured claim against its general assets). The Company may also choose to
use life insurance to assist it in meeting its obligations under the Plan. As a
condition of participation in the Plan, each Participant agrees to execute any
documents that may be required in connection with obtaining such insurance and
to cooperate with any life insurance underwriting requirements; provided,
however, that a Participant shall not be required to undergo a medical
examination in connection therewith.

 

15.5 Nontransferability. No benefit under the Plan shall be assignable or
subject to any manner of alienation, sale or transfer or otherwise subject to
the claims of creditors of the Participant.

 

20



--------------------------------------------------------------------------------

15.6 Successors and Assigns. The rights, privileges, benefits and obligations
under the Plan are intended to be, and shall be treated as legal obligations of
and binding upon the Company, its successors and assigns, including successors
by merger, consolidation, reorganization or otherwise.

 

15.7 Applicable Law. This Plan is established under and will be construed
according to the laws of the State of California, to the extent not preempted by
the laws of the United States.

 

IN WITNESS WHEREOF, this Amended and Restated Plan has been adopted effective as
of the Effective Date.

 

GATEWAY, INC.

By:  

/s/ Anitta Spenner

   

Title:

 

V.P., Human Resources (acting)

   

Date:

 

September 30, 2005

 

21